Citation Nr: 1040263	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-37 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a skin disorder due to 
service in Vietnam (to include exposure to Agent Orange).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to 
October1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision from the Columbia South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a skin disorder 
to include as secondary to Agent Orange exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that a remand is necessary to adequately develop 
the claimed issue for adjudication.  The Veteran claims 
entitlement to service connection for a skin disorder due to his 
Vietnam service, specifically as secondary to Agent Orange  
exposure.  Exposure to Agent Orange is conceded, as the Veteran 
is shown to have combat service in Vietnam.  In his notice of 
disagreement, he argued he has an unspecified skin condition as a 
result of exposure to herbicides.  He also refers to the skin 
problems on his feet and legs as "jungle rot".  He asserts that 
this was caused by his time spent in Vietnam on the ground.  He 
further relates in his substantive appeal that he began having 
skin problems, with scaling and discoloring, during his tour of 
duty in Vietnam.  

While the service treatment records are silent for any skin 
disorder, the Board notes that lay testimony, such as that 
provided by the Veteran, is competent for the purpose of 
describing symptoms of disease, disability, or injury, but not 
the determination of an issue involving a question of medical 
expertise. 38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); but see Jandreau v. Nicholson, 492 F.3d1372, 
1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) lay 
person is reporting a contemporaneous medical diagnosis; or (3) 
lay testimony of symptoms at the time supports a later diagnosis 
by a medical professional).

Given the Veteran's lay evidence describing his skin symptoms in 
service, the Board finds that a VA dermatology examination is 
necessary to provide an opinion as to the nature and likely 
etiology of his claimed skin condition.  The Board notes that the 
September 2010 brief by the Veteran's representative has alleged 
that such examination is necessary to properly assist the Veteran 
in his claim.  

Furthermore, this matter has also been adjudicated to include 
consideration of whether this is a presumptive condition due to 
Agent Orange exposure.  Even if the skin disorder is not a 
presumptive condition to Agent Orange exposure, the Veteran is 
not precluded from establishing such a claim on a direct basis.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veteran was not precluded under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act from establishing 
service connection with proof of direct actual causation).  

Additionally, the Veteran apparently is receiving Social Security 
disability benefits as a March 2007 statement from his wife 
indicated she handled such payments as his fiduciary.  Medical 
records the Social Security Administration  (SSA) may have used 
in making disability determinations may be pertinent to this 
case.  To date, no such records have been obtained.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
Veteran's disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for Social 
Security disability benefits awarded, as well 
as the medical records relied upon concerning 
any determination rendered.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  The RO should contact the Veteran and ask 
that he identify all sources of treatment he 
received for his skin disorder since service.  
He should be asked to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified. Copies of the 
medical records from all sources (not already 
in the claims folder) should then be 
requested.  All records obtained should be 
added to the claims folder.  If requests for 
any private or non-VA government treatment 
records are not successful, the AOJ should 
inform the Veteran of the non- response so 
that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence in 
support of his claims. 38 C.F.R. § 3.159 
(2009).

3.  After the completion of itemized 
paragraphs # 1& 2, the RO should schedule the 
Veteran for an examination to determine the 
nature and the likely etiology of the 
Veteran's claimed skin disorder.  The 
examiner should determine whether any claimed 
skin disorder is due to or aggravated by 
service.  The claims file and a separate copy 
of this remand must be made available to and 
reviewed by the examiner prior and pursuant 
to conduction and completion of the 
examination, and the examination reports must 
be annotated in this regard.  The examiner 
should perform any tests or studies deemed 
necessary for accurate assessments.  The 
examiner is requested to review the pertinent 
medical records, examine the appellant and 
provide a written opinion as to the presence, 
etiology and onset of his claimed skin 
disorder.  Specifically the examiner is 
requested to provide an opinion as to: (a) 
whether the Veteran has a current disability 
or disabilities involving his skin; and (b) 
whether any diagnosed disability of his skin 
at least as likely as not (i.e., at least a 
50/50 probability), began in service, to 
include being caused by his Vietnam service.  
In answering this, the examiner should 
discuss whether any diagnosed skin disorder 
is a disease presumptive to Agent Orange 
exposure (such as chloracne), and if not, 
whether any diagnosed skin disorder is 
directly related to Agent Orange exposure, or 
else is related to conditions encountered 
while serving in combat in Vietnam, or if 
preexisting service, was aggravated by active 
service.  The lay history presented by the 
Veteran should be addressed in discussing 
these matters.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Following completion of the above 
development, the AOJ should readjudicate the 
Veteran's claim.  If any benefit sought on 
appeal remains denied, the Veteran should be 
provided a supplemental statement of the case 
(SSOC), which reflects consideration of all 
additional evidence received.  It must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period 
of time should be allowed for response. 
  
Thereafter, the case should be returned to the Board for further 
appellate consideration.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is advised 
that failure to cooperate by reporting for examination without 
good cause may result in adverse consequences. 38 C.F.R. § 3.655 
(2009).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


